DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 10/11/2019 has been considered by the Examiner and made of record in the application file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a.) On line 1 of claim 14, “claim 11” has been amended as --claim 12--;
a.) On line 1 of claim 15, “claim 11” has been amended as --claim 12--.

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 1, the best arts found during the examination process, Bell (US 20190390797 A1), Su (US 20170025750 A1) and Emerick (US 20160064813 A1), disclose a low-PIM universal antenna equipment mount comprising metal mast, pressure bushing, metal bracket but do not disclose, imply or suggest wherein the pressure bushing is located within the reactive nearfield region of an antenna connected to or located near the mast; and wherein the pressure bushing suppresses generation of passive intermodulation interference (PIM) while supporting equipment and resisting environmental loads applied by the attached communications equipment.
Therefore, claims 1-11 are allowed.
Consider claims 11 and 17, each contains similar allowable subject matter as indicated in claim 1 above; therefore, claims 12-20 are allowed for the same reason.


Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Junpeng Chen/
Primary Examiner, Art Unit 2645